internal_revenue_service index nos control no tam-102052-99 cc dom p si b4 date date number release date legend decedent trustee date date date date issues is the value of the corpus of the grantor_retained_income_trust created by the decedent includible in the decedent’s gross_estate under sec_2035 of the internal_revenue_code alternatively did the decedent make a gift to the trust remaindermen when the trustee commuted the decedent’s interest in the trust and paid the decedent less than the fair_market_value of the interest conclusions the value of the trust corpus is includible in the decedent’s gross_estate under sec_2035 alternatively the decedent made a gift to the trust remaindermen when the trustee commuted the decedent’s interest in the trust and paid the decedent less than the fair_market_value of the interest facts in decedent created a grantor_retained_income_trust under the terms of the trust the trustee is to pay the trust income to decedent for ten years if the decedent dies during the ten-year term then the trust property passes to the decedent’s revocable_trust under article sixth if the decedent’s interest terminates other than by reason of her death eg the decedent survives the ten-year period the property will pass in trust for the benefit of the decedent’s three children article fifth of the trust grants the trustee the discretionary power to terminate the decedent’s interest in the trust as follows fifth notwithstanding the foregoing the trustee may terminate my interest in the trust at any time by distributing to me that fractional share of the property belonging to the principal of the trust which constitutes the then value as determined pursuant to table b of the sec_25 f or such other regulation as shall be applicable at the time of termination of my interest in income and principal of the trust determined immediately prior to such termination on date in the decedent was admitted to the hospital the decedent had been diagnosed with terminal cancer eight days later on date the trustee wrote the three remaindermen and informed the remaindermen that if decedent died during the ten-year_trust term then the entire value of the trust would be included in decedent’s gross_estate the letter further stated that by commuting the decedent’s interest and thus avoiding inclusion of the entire trust corpus in the gross_estate a significant amount of estate_tax could be saved the letter then requested the beneficiaries’ recommendation regarding commutation the three remaindermen recommended commutation eleven days later on date the trust was valued at dollar_figure the trustee distributed dollar_figure to a separate_account for the decedent the balance of the trust dollar_figure was distributed to the three remainder beneficiaries pursuant to authority contained in article tenth the amount distributed to the decedent was the actuarial value of decedent’s interest on the date of the distribution determined based on the actuarial_tables contained in the regulations the decedent died the following day on date law and analysis issue sec_2035 prior to amendment by the taxpayer_relief_act_of_1997 provided that the gross_estate shall include the value of all property of which the decedent has made a transfer during the three year period ending on the date of the decedent’s death under sec_2035 sec_2035 did not apply in the case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth under sec_2035 the sec_2035 three year inclusion rule also did not apply to estates of decedents dying after date however under sec_2035 sec_2035 did not apply to a transfer of an interest in property which is included in the value of the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 or would have been included under any such sections if such interest had been retained by the decedent sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property in 293_f2d_916 10th cir the settlor created an irrevocable_trust reserving an income_interest for her life in a portion of the trust subsequently the settlor sold her income_interest in the trust to her son in exchange for an amount equal to the actuarial value of the income_interest the estate acknowledged that if the decedent had gratuitously transferred her income_interest in the trust the trust corpus would be includible under sec_811 of the code the predecessor to sec_2035 however because the settlor received adequate_consideration for the transfer of the income_interest the estate argued that sec_811 did not apply the court concluded that in order to remove the trust district_director that section provided for the inclusion in the gross_estate of all property to the extent of any interest therein that the decedent had made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in contemplation of the decedent’s death property from a decedent’s gross_estate under the bona_fide sale exception to sec_811 the consideration received for the sale had to be at least equal to the value of the property that would have been included in the gross_estate if the interest had been retained in allen since the settlor had reserved an income_interest in part of the trust corpus the portion of the trust associated with the reserved income_interest would have been included in the settlor's gross_estate upon the settlor's death thus payment equal to the value of the income_interest was not adequate_and_full_consideration for purposes of the statute because the value of the income_interest was less than the value of the trust portion that would otherwise be included in the settlor's gross_estate if the income_interest had been retained until death the court stated it does not seem plausible however that congress intended to allow such an easy avoidance of the taxable incidence befalling reserved life estates this result would allow a taxpayer to reap the benefits of the property for his lifetime and in contemplation_of_death sell only the interest entitling him to the income thereby removing all the property which he has enjoyed from his gross_estate giving the statute a reasonable interpretation we cannot believe this to be its intendment it seems certain that in a situation like this congress meant the estate to include the corpus of the trust or in its stead an amount equal in value united_states v allen f 2d pincite as noted above under sec_2035 sec_2035 applies if the decedent within three years of death transferred an interest in property and such property would have been included in the gross_estate if the transferred interest had been retained by the decedent there is little distinction between the sale considered by the court in united_states v allen and the commutation involved in the instant case in allen the decedent transferred her interest to her son in exchange for cash in this case the commutation effectuated a transfer of the decedent’s interest to the trust or the trust remaindermen in exchange for cash the amount received by the decedent for the transfer of her income_interest did not constitute adequate_and_full_consideration for purposes of the bona_fide sale exception contained in sec_2035 since the amount received was only a fraction of the value of the trust corpus subject_to inclusion under sec_2036 further it is questionable whether the commutation transaction could be characterized as a sale but in any event it would clearly not constitute a bona_fide sale as the facts indicate the intra- family transaction was consummated shortly before decedent’s death the amount received by the decedent considering the state of decedent’s health was wholly inadequate in view of the right of decedent’s revocable_trust to receive the entire trust corpus in the event decedent died prior to the expiration of the year trust term the parties were clearly not dealing at arm’s length accordingly as was the case in allen the entire trust corpus less the payment received for the income_interest should be included in the gross_estate under sec_2035 taxpayer argues that sec_2035 and sec_2035 do not apply to the transaction because the decedent did not transfer the retained_interest rather the term transfer implies a volitional act here taxpayer was required to relinquish her interest pursuant to the terms of the trust authorizing the trustee to commute her interest however in this case the trustee’s actions effectuated a transfer of decedent’s retained_interest in the trust for a cash payment although the trustee may have initiated the transaction nonetheless the transaction resulted in a transfer by the decedent of her retained_interest for purposes of sec_2035 the decedent authorized the commutation clause in the trust with the intent and expectation that the trustee would exercise the power in appropriate circumstances such as a situation where the decedent’s death was imminent thus although the decedent did not formally initiate the commutation the exercise of the power by the trustee was consistent with decedent’s intent and was authorized if not implicitly directed by the decedent further the transaction was entirely intra-family between the decedent and her children and was consummated solely to reduce the impending estate_tax liability thus even assuming that statute requires that an intra-family transaction must be initiated or consented to by the decedent it is difficult to characterize the transaction in this case as other than a transfer within the purview of sec_2035 by the decedent as the court noted in united_states v allen it does not seem plausible that congress intended to allow such an easy avoidance of the taxable incidence befalling reserved life estates law and analysis issue in the alternative the decedent made a gift to the trust remaindermen at the time her interest was commuted sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that donative_intent on the part of a transferor is not an essential element in the application of the gift_tax to a transfer whether the gift_tax is applicable is based upon the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor the tax however is not applicable to transfers for full and adequate_consideration in money or money’s worth or to ordinary business transactions revrul_80_80 1980_1_cb_194 declared obsolete in revrul_96_3 1996_1_cb_348 effective date provides that the actuarial_tables contained in the estate and gift_tax regulations are disregarded in determining the value of an interest based on a measuring life of an individual if the individual is afflicted with an advanced state of an incurable disease such that the individual's death is clearly imminent death is not clearly imminent if there is a reasonable possibility of survival for more than a very brief period for example death is not clearly imminent if the individual may survive for a year or more and if such a possibility is not so remote as to be negligible in the instant case assuming that it is established that at the time of the transaction decedent’s death was clearly imminent within the meaning of revrul_80_80 the service position applicable at the time of the commutation the decedent should be deemed to have made a gift to the remaindermen when the trustee commuted her interest or the decedent’s estate should include a right of action against the remaindermen that is under revrul_80_80 the decedent’s income_interest had little or no value however the right of her revocable_trust to receive the entire trust corpus if she died within the year term of the trust had a value equal to the entire value of the trust corpus dollar_figure thus when the trustee distributed dollar_figure to the remaindermen the decedent should be viewed as making a gift or the decedent’s estate has a claim against the remaindermen of that amount under article fifth the trustee was required to distribute to the decedent her then value in income and principal of the trust determined immediately prior to such termination the trustee ignored the application of revrul_80_80 and valued the decedent’s income and reversion using the actuarial_tables this approach undervalued the decedent’s interests by dollar_figure a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent -end-
